DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
4.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS) on December 17, 2020 after the mailing date of the previous office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of amendment/request for reconsideration with remarks February 2, 2021. Claims 1-30 are pending. This communication is considered fully responsive and sets forth below.
8.	Claim Interpretation under 112(f): Applicants indicated that to the extent that specific structures from the Specification may be incorporated into the features of means-plus-function claim, i.e., claim 29. Therefore, the previous claim interpretation under 35 U.S.C. 112(f) is maintained.
Allowable Subject Matter
4.	Claims 1-30 are allowed. 

The closest prior art on record, Moon et al. (US 2020/0221428) and Kim et al. (US 2020/0100248) are generally directed to various aspects of the method for receiving a first PDCCH including first DCI from a base station through a first PDCCH search space and receiving a second PDCCH including second DCI from the base station through a second PDCCH search space, wherein the first DCI and second DCI are for scheduling the same PDSCH for the same TB or TBs associated with the same HARQ process, and the first DCI and second DCI are received from the base station within a time window; the communication method for converging a 5G communication system for supporting higher data rates beyond a 4G system with a technology for Internet of Things (IoT), and transmitting and receiving a physical-layer channel in consideration of a priority in a wireless communication system. 
However, in consideration of claim limitations filed November 8, 2019, the information disclosure statement submitted April 24, 2020, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“9determining a second configuration for monitoring PDCCH occasions of the 10set of PDCCH occasions that overlap for at least one symbol period during the slot; 11monitoring, in accordance with the first configuration and the second 12configuration, for control information during the set of PDCCH occasions;” and “13decoding the control information identified within a first PDCCH occasion of 14the set of PDCCH occasions,” as specified in claim 1. 

Dependent claims 2-17 and 19-28 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
							/WEI ZHAO/
Primary Examiner
Art Unit 2473